Mr. Chief Justice Farmer delivered the opinion of the court: Plaintiff in error says in his brief three questions are presented by this record: “First, does the defense set up constitute a re-location of defendant in error’s railroad? Second, does the defense set up constitute the consolidation, control and operation of a parallel and competing line ? Third, is the interest set up sufficient to maintain this action?” Defendant in error’s witnesses testified that a single line of track between the cities of East St. Louis and Belleville was insufficient to enable defendant in error to handle the business between those two cities in such manner as would accommodate the public and discharge its duties as a common carrier; that the building of another line next to and parallel with the St. Louis, Alton and Terre Haute track was, on account of high bluffs south of the station of Ogle, through which said railroad passed, impracticable if not impossible, and for that reason the defendant in error entered into a contract with the Southern Railway Company by which it secured the- right to run its cars over said railway company’s track from East St. Louis to Belleville; that since said contract was entered into defendant in error has run its trains from Belleville to East St. Louis over what was formerly the St. Louis, Alton and Terre Haute track and from East St. Louis to Belleville over the Southern railway track. Said two railroad tracks run parallel with each other and not over three hundred feet apart at any place from East St. Louis to Church station, which is about one-half way between East St. Louis and Belleville. Ogle station, where plaintiff in error resides, is on the line formerly known as the St. Louis, Alton and Terre Haute railroad, about three miles south-easterly "from Church, which is the direction towards Belleville. At Ogle station the Southern railway track is about three-quarters of a mile from the St. Louis, Alton and Terre Haute track, and another station, also called Ogle, is located on said Southern railway. At no place between said cities of East St. Louis and Belleville are the said tracks further apart than three-quarters of a mile. The jury found, in answer to a special interrogatory, that a double track was necessary for the transaction of the business of the defendant in error as a common carrier between the cities of East St. Louis and Belleville. A number of witnesses on behalf of defendant in error, experienced in railroad construction, maintenance and management, testified that it was not practicable to construct another track alongside the line of the St. Louis, Alton and Terre Haute track. This latter proposition was disputed by plaintiff in error, but all controverted questions of fact were conclusively settled by the judgment of the Appellate Court. The question then arises whether, under the facts, a re-location of defendant in error’s railroad is presented. We think this must be answered in the negative. (Chicago and Alton Railroad Co. v. People, 152 Ill. 230.) In that case this court cited with approval People v. Rome, Watertown and Ogdensburg Railroad Co. 103 N. Y. 95, and formulated the rule announced in that case in the following language: “Where a railroad company is the owner of two lines of road between the same points, and can substantially perform its duty to the people of the State by operating one of them exclusively for through trains and the other for local trains without serious detriment to any considerable number of people and with more advantage and convenience to a greater number of people, it will not be compelled, by mandamus, to operate both for local trains, where such operation of both will entail great loss and expense on the company without any return; and would also be violative of the rule that everywhere obtains, that a mandamus will never be awarded where the right to it is doubtful and not clear.” • The second contention, that the facts proven show the consolidation, control and operation by defendant in error of a parallel and competing line, contrary to law, is not one that can be raised by plaintiff in error in this proceeding. This identical question as to these same two lines of railroad was passed upon by this court in Thomas v. St. Louis, Belleville and Southern Railway Co. 164 Ill. 634. In that case the Southern Railway Company filed its petition to condemn right of way across certain lands, which was resisted by the land owner. The court said (p. 639) : “The defendants then offered to prove that the railway of petitioner was a parallel line to the Cairo Short Line railroad from East St. Louis to Belleville and that both lines were operated by the Illinois Central Railroad Company. There was no offer to show that the franchises of petitioner had been forfeited, and the court refused to admit the offered evidence. It was sufficient for the purpose of the proceeding that the petitioner was a body corporate de facto. (McAuley v. Columbus, Chicago and Indiana Central Railway Co. 83 Ill. 348.) While it retained its franchise the question whether or not it was improperly exercising such franchise was one between it and the State. Any question of illegal combination or arrangement entered into by it that might affect the franchise could only be raised by the People in a proceeding instituted for that purpose.—Hudson v. Green Hill Seminary, 113 Ill. 618; Barnes v. Suddard, 117 id. 237; American Trust Co. v. Minnesota and Northwestern Railroad Co. 157 id. 641.” The principal part of plaintiff in error’s argument is devoted to the third proposition above quoted. It is argued that by reason of the fact that trains are run over the St. Louis, Alton and Terre Haute track in one direction only, empty coal cars cannot be delivered at Ogle station on said line sufficient for the needs of the plaintiff in error to move the coal underlying his land if a coal mine should be opened thereon, and in that manner the development of a coal mine at that place is prevented. In the first place, we do not think plaintiff in error has any right to compel the operation of trains and the handling of cars not shown to be reasonably necessary to meet any existing wants but in anticipation of needs that might arise at some future time if he should develop a coal mine and create the necessij" for cars. A railroad company has some discretion in t management of its road and the running of trains thereo and while it is to some extent subject to control by the courts, the courts have no power to interfere unless appears that the railroad company is not at the time complying with its duty, under the law, as a common carrier. This duty does not require the railroad company to provide facilities to meet demands that do not and may never exist. (People v. Illinois and St. Louis Railroad and Coal Co. 122 Ill. 506.) Moreover, defendant in error’s proof showed that shippers along both lines of the railroad between the city of Belleville and Church station were served with empty cars by switch engines from Belleville as well or better than they could be by a train service both ways on each line. We see no basis for plaintiff in error’s claim of right to the writ to compel defendant in error to provide facilities for the transportation of passengers in both directions on its St. Louis, Alton and Terre Haute line. Persons residing at Ogle station on that line are within three-quarters of a mile of the station on the line of the Southern railway, which is reached over part of the way by a private road. It is insisted because there is no public road between the two stations that additional passenger service should be provided. To say the least, there is no greater obligation resting upon the railroad company to provide additional passenger service on that account than there is upon the residents on the St. Louis, Alton and Terre Haute line to provide a public road to enable them to reach the station of the same name on the Southern line. At any rate, no public need is shown for such additional passenger service. A writ of mandamus will be awarded only in cases where the party applying for the writ shows a clear right to it and a clear legal duty on the part of the defendant to perform the act sought to be enforced. People v. Rose, 211 Ill. 252; People v. Glann, 70 id. 232; People v. Johnson, 100 id. 537; Swigert v. County of Hamilton, 130 id. 538; People v. Dulaney, 96 id. 503. We find.no error of the trial court in its rulings admitting and rejecting testimony or in giving and refusing instructions. The rulings in these respects were in harmony with the law governing the case. The judgment of the Appellate Court is affirmed. Judgment affirmed.